Citation Nr: 1208772	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The issues of entitlement to service connection for a heart condition and entitlement to service connection for diabetes mellitus type II with peripheral neuropathy, both claimed as secondary to exposure to an herbicide agent in service,  were raised by the Veteran's attorney in a January 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from May 1956 to July 1959 and from October 1961 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) which granted service connection for PTSD and assigned a 30 percent evaluation effective June 25, 2008.

In a February 2011 decision, the Board granted an increased 50 percent evaluation for PTSD and remanded a claim of entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that it denied entitlement to an initial evaluation for PTSD in excess of 50 percent, was remanded to the Board for action consistent with the terms of the Joint Motion.  

In a March 2011 supplemental statement of the case, the RO denied entitlement to a TDIU.  The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.
  
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Court remanded the present appeal to the Board in August 2011 for compliance with the instructions in the August 2011 Joint Motion for Partial Remand.  The Joint Motion provides that the Board erred when it provided an inadequate statement of reasons or bases for its determination that an initial evaluation for PTSD in excess of 50 percent was not warranted.  In that regard, the Joint Motion provides that the Board restricted its analysis to a discussion of the diagnostic criteria and the specific symptomatology the Veteran failed to display, rather than focusing on the level of occupational and social impairment as delineated in Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

In a January 2012 statement, the Veteran's attorney further requested that the case be remanded to the RO for a new medical examination to address the Veteran's claim for an increased rating for PTSD. The Veteran's attorney also indicated that the issue of entitlement to a TDIU, which he stated was part and parcel of the Veteran's increased rating claim for PTSD, needed to be remanded for a new medical examination.  

The Board notes that the August 2011 Joint Motion for Partial Remand provides that the portion of the Board's February 2011 decision that remanded the Veteran's claim for a TDIU should not be disturbed.  However, during the pendency of this appeal, the RO denied entitlement to service connection for a TDIU in a March 2011 supplemental statement of the case.  The issue of entitlement to a TDIU is once again before the Board.  Because the issue of entitlement to a TDIU was considered to be part and parcel of the Veteran's underlying claim for an increased rating for PTSD, the Board finds that these issues are inextricably intertwined and should be adjudicated together on remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board remanded the Veteran's claim for a TDIU, in part, so that the RO could provide the Veteran with proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  It does not appear, from the record, that proper VCAA notice was issued.  See Stegall v. West, 11 Vet. App. 268, 270   (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  The Board finds, therefore, that the RO must ensure that the Veteran has received VCAA notice which addresses his claim of entitlement to a TDIU.   

The Veteran has indicated, in lay statements and during his VA examinations, that he could not hold a job due to his service-connected PTSD.  In light of the foregoing, the Board finds that a remand for an updated VA examination is necessary to clearly address the Veteran's level of occupational and social impairment due to his PTSD symptoms.  

Additionally, the VA examination must address whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294   (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran is currently service-connected for PTSD.  He has no other service-connected disabilities.  In light of the foregoing, the Board finds that the Veteran's VA examination should address whether unemployability due to his service-connected PTSD is demonstrated. Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The RO should obtain all VA treatment records pertaining to the Veteran dated from December 2008 to the present and associate them with the record.

3. The RO should refer the case for an updated VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail. 

The examiner's findings should specifically address the Veteran's level of occupational and social impairment due to PTSD.

The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD.  The examination report must include a complete rationale for all opinions and conclusions reached. 

4.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


